Title: XI. To George Washington from Major General Nathanael Greene, 24 June 1780
From: Greene, Nathanael
To: Washington, George




Sir,
Springfield June 24th 1780.

I have been too busily employed untill the present moment, to lay before your Excellency the transactions of yesterday.
The Enemy advanced from Elizabeth Town about five in the morning, said to be about five thousand Infantry with a large body of Cavalry and fifteen or twenty pieces of Artillery. Their march was rapid and compact. They moved in two columns, one on the main road leading to Springfield, the other on the Vauxhall road. Major Lee with the horse and pickets opposed the right column, and Colonel Dayton with his Regiment the left, and both gave as much opposition as could have been expected from so small a force. Our troops were so extended, to guard the different roads leading to the several passes over the mountain, that I had scarcely time to collect them at Springfield and make the necessary dispositions before the Enemy appeared before the Town; when a cannonade commenced between their Advance and our Artillery posted for the defence of the bridge. The enemy continued manœuvring in our front for upwards of two hours, which induced me to believe they were attempting to gain our flanks. My force was small, and from the direction of the roads my situation was critical. I disposed of the troops in the best manner I could, to guard our flanks, secure a retreat, and oppose the advance of their columns. Colo. Angell with his Regiment and several small detachments and one piece of Artillery was posted to secure the bridge in front of the Town, Colo. Shrieve’s Regt was drawn up at the second bridge to cover the retreat of those posted at the first, Major Lee with his Dragoons and the Pickets commanded by Capt. Walker was posted at Littles bridge on the Vaux hall road; and Colo. Ogden was detached to support him. The remainder of Genl Maxwells and Stark’s brigades were drawn up on the high grounds at the Mill, The Militia were on the flanks. Those under the command of Genl Dickinson made a spirited attack upon one of the Enemy’s flanking parties, but his force was too small to push the advantage he had gained.
While the Enemy were making demonstrations to their left, their

right column advanced on Major Lee. The bridge was disputed with great obstinacy, and the Enemy must have recieved very considerable injury, but by fording the river and gaining the point of the hill they obliged the Major with his party to give up the pass. At this instant of time their left column began the attack on Coll Angell, the action was severe and lasted about forty minutes, when superior numbers overcame obstinate bravery, and forced our troops to retire over the second bridge. Here the Enemy were warmly recieved by Coll Shrieve’s Regt; but as they advanced in great force, with a large train of Artillery he had orders to join the Brigade.
As the Enemy continued to press our left on the Vaux hall road, which lead directly into our rear and would have given them the most important pass; and finding our front too extensive to be effectually secured by so small a body of troops, I thought it most adviseable to take post upon the first range of hills in the rear of Bryants tavern, where the roads are brought so near to a point that succour might readily be given from one to the other. This enabled me to detach Colo. Webb’s regt, commanded by Lt Colonel Huntington, and Colo. Jackson’s Regt with one piece of Artillery which entirely checked the advance of the Enemy on our left & secured that pass.
Being thus advantageously posted I was in hopes the Enemy would have attempted to gain the heighths, but discovering no disposition in them for attacking us, and seeing them begin to fire the houses in Town, detachments were ordered out on every quarter to prevent their burning any building not immediately under the command of their cannon and musquetry. In a few minutes they had set fire to almost every house in Town and began their retreat. Capt. Davis with a detachment of One hundred & twenty men—several smaller parties with a large body of militia fell upon their rear and flanks and kept up a continual fire upon them, till they entered Elizabeth Town, which place they reached about sun set. Stark’s brigade was immediately put in motion on the first appearance of a retreat which was so precipitate that they were not able to overtake them.
The Enemy continued at Elizabeth Town point untill 12 o’Clock at night, and then began to cross their troops to Staten Island, by six this morning they had totally evacuated the point and removed their bridge. Major Lee fell in with their rear guard, but they were so covered by their works, that little or no injury could be done them He made some refugees prisoners and took some stores which they abandoned to expedite their retreat.
I have the pleasure to inform your Excellency that the troops who were engaged behaved with great coolness and intrepidity and the whole of them discovered an impatience to be brought into action. The

good order and discipline which they exhibited in all their movements, do them the highest honor. The Artillery under the command of Lt Colonel Forest was well served—I have only to regret the loss of Capt. Lt Thompson who fell at the side of his piece by a cannon ball.
It is impossible to fix with certainty the Enemy’s loss, but as there was much close firing and our troops advantageously posted, they must have suffered very considerably.
I herewith enclose your Excellency a return of our killed wounded and missing which I am happy to find is much less than I had reason to expect from the heavy fire they sustained.
I am at a loss to determine what was the object of the Enemy’s expedition. If it was to injure the troops under my command, or to penetrate further into the Country, they were frustrated. If it was the destruction of this place it was a disgracefull one. I lament that our force was too small to save the town from ruin. I wish every American could have been a spectator, they would have felt for the sufferers and joined to revenge the injury.
I cannot close this letter without acknowledging the particular service of Lt Colo. Barber who acted as Deputy Adjt Genl and distinguish’d himself by his activity in assisting to make the necessary dispositions. I have the honor to be With the most perfect respect & esteem Your Excellency’s Most Obedient Humble Servant

Nath. Greene Maj. Genel



There were a considerable number of prisoners made but as they went on to Morris I have had no return of them.

